Citation Nr: 1627073	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an effective date earlier than September 16, 2010 for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than September 16, 2010 for the grant of service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a left shoulder disorder, to include the residuals of a tumor, including as due to ionizing radiation.

6.  Entitlement to service connection for a low back disorder.

 

REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, J.A.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran and his friend presented sworn testimony at a hearing before the undersigned in June 2015.  A transcript of that hearing is of record.

In a July 2011 rating decision, the RO granted service connection for PTSD, bilateral hearing loss and tinnitus, and assigned ratings of 30 percent, 0 percent and 10 percent, respectively.  The RO also denied claims of service connection for a skin disorder and a left shoulder disorder.  In August 2011, the Veteran submitted additional evidence and argument and sought reconsideration in connection with these claims.  In October 2011, the Veteran was provided with new VA examinations addressing his hearing loss, tinnitus, and PTSD disabilities.  Thus, as new and material evidence was associated with the claims file within one year of the July 2011 rating decision, it did not become final and is properly on appeal.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and service connection for a left shoulder disorder and low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's skin condition had its onset in service and has been recurrent since that time.

2.  Throughout the appeal period the Veteran's PTSD caused at least occupational and social impairment with reduced reliability and productivity due to such symptoms as memory impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran did not submit a claim, either formal or informal, for service connection for hearing loss or tinnitus until September 16, 2010.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a skin condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a disability rating of at least 50 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).

3.  Entitlement to an effective date prior to September 16, 2010, for the grant of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).

4.  Entitlement to an effective date prior to September 16, 2010, for the grant of service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Skin Condition

The Veteran seeks service connection for a skin disorder.  He reports that he began having symptoms of a skin disorder affecting his armpits and groin during service.  His service treatment records show that he was diagnosed with a skin condition in service.  Finally, he and his wife report that he still experiences intermittent skin rashes like those he reported in service, and that he has continued to have these rashes since his separation from service.  See June 2015 Hearing Tr. at 16, 25-26; see also August 2011 Written Statements of Veteran and Spouse.  Based on the competent and credible reports of the Veteran and his wife, the Board finds that service connection for a skin condition is warranted.  Although the only medical nexus opinion of record is negative, the Board affords little probative value to this opinion because it does not adequately consider the Veteran's reports of ongoing skin symptoms since service.  Moreover, the Board notes that a positive medical nexus opinion is not necessary in light of the lay evidence of record concerning the onset and recurrence of the Veteran's symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a skin condition is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


II.  Increased Rating for PTSD

The Veteran's service-connected PTSD is currently rated as 30 percent disabling.  He seeks a higher initial rating, arguing that his symptoms result in reduced reliability and productivity.  

The Board finds that the Veteran is entitled to a schedular rating of at least 50 percent for PTSD throughout the appeal period.  A 50 percent rating will be assigned for a disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A review of the Veteran's VA medical records, VA examinations and lay statements show that he has exhibited the level of impairment and symptomatology associated with a 50 percent rating.  Throughout the appeal period the Veteran has exhibited the following symptoms: persistent anxiety and depression, panic attacks occurring approximately once a week, suspiciousness, feelings of estrangement, decreased loving feelings, sleep impairment, hypervigilance, increased startle response, mild memory impairment, difficulty concentrating, passive thoughts of death or suicide, difficulty maintaining social relationships, irritability or outbursts of anger and intense fear when in medical facilities or driving near large trucks.  See Hearing Tr. 4, 6, 24; see also October 2010 and October 2011 VA Examination Reports.  He reported that he had been in "yelling matches" with co-workers on occasion.  See October 2011 VA Examination Report.  He also stated that his supervisors wanted him to be more "panicked" about work.  Id.  His symptoms have resulted in disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, two of the symptoms associated with a 50 percent rating.  His irritability, anger, suspiciousness and feelings of estrangement have caused him to be socially isolated.  Moreover, his decreased concentration and motivation, along with his difficulty forming work relationships, result in occupational impairment with reduced reliability and productivity.  Thus, the Board finds that the criteria for the assignment of a rating of at least 50 percent have been met throughout the appeal period. 

III.  Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus.  He asserts that his separation examination showed worsening hearing loss during service.  As such, he maintains that the effective date of service connection should be retroactive to his release from active duty in May 1971.  See August 2011 Claim; see also March 2014 Correspondence.  He also asserts that a claim for benefits was reasonably raised by the record prior to September 2010.  See June 2014 Substantive Appeal VA Form 9.

The basic facts are not in dispute.  The Veteran's initial application for service connection for bilateral hearing loss and tinnitus was received by VA on September 16, 2010.  Although he asserts that a claim for benefits had been raised by the record prior to this date, he does not contend that he submitted an informal claim or application for benefits prior to September 15, 2010.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for bilateral hearing loss and tinnitus was received by VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to September 16, 2010, VA is precluded, as a matter of law, from granting an effective date prior to September 16, 2010, for service connection for bilateral hearing loss and/or tinnitus disabilities.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

Service connection for a skin condition is granted.

A rating of at least 50 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.  

An effective date earlier than September 16, 2010 for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than September 16, 2010 for the grant of service connection for tinnitus is denied.


REMAND

The remaining claims must be remanded to obtain additional medical records and new VA examinations and opinions addressing the severity of the Veteran's PTSD and the etiology of the his left shoulder and low back disorders.

First, with regard to his PTSD, the Veteran testified that his symptoms have worsened since the most recent VA examination, which took place in October 2011.  Thus, remand is in order to afford him a VA examination addressing the severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Concerning the Veteran's left shoulder disorder, he claims that this disorder is due to a tumor that resulted from his exposure to ionizing radiation during service or the vaccinations he received in service.  Alternatively, he argues that his left shoulder disorder is a condition that existed prior to service and was aggravated during service.  The Veteran's service records show that he was exposed to ionizing radiation, and his entrance examination and medical history reports show a history of left shoulder dislocations prior to his entry into service.  See June 1967 Report of Medical History; see also August 1967 Orthopedic Consultation Note; August 1967 Entrance Examination Report.  The Veteran also reported injuring his left shoulder during service in January 1969, and suffering several left shoulder dislocations in service.  See November 2010 Written Statement of Veteran; see also February 2009 VA Medical Record.  The evidence of record further shows that during the appeal period, he suffered left shoulder decreased range of motion and was found to have a large humeral head osteochondroma on the left.  See April 2011 VA Medical Records.  The Veteran's friend, J.A., testified that the Veteran's doctor told him that radiation exposure could cause medical issues such as the tumor that affected the Veteran's left shoulder.  See June 2015 Hearing Tr. at 12.  The Veteran has not been provided a VA examination in connection with his left shoulder disorder.  As such, this issue should be remanded to obtain a VA examination and medical opinion addressing the etiology of the Veteran's left shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that the Veteran has been treated by the University Of Utah Huntsman Cancer Hospital in connection with the tumor affecting his left shoulder.  On remand, these records should be obtained.  38 C.F.R. § 3.159(c).

The Veteran's claim of entitlement to service connection for a back disorder should also be remanded to obtain a new VA examination and medical opinion.  The Veteran was provided a VA examination and medical opinion addressing the etiology of his low back disorder in February 2013.  The opinion is inadequate because it does not consider the Veteran's lay reports of continuing low back symptoms after his separation from service.  As such, new VA examinations and opinions should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records. 

2.  Obtain any outstanding private treatment records concerning the Veteran's treatment for his psychiatric disability, left shoulder and low back disorders, including any medical records from University of Utah Huntsman Cancer Hospital.

3.  After obtaining any outstanding medical records, schedule the Veteran for a VA examination to determine the current nature and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

4.  After obtaining any outstanding medical records, schedule the Veteran for VA examinations to determine the current nature and etiology of his low back disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should opine whether it is at least as likely as not that the Veteran's current low back had its onset in service or is related to a disease or injury incurred in service or he vaccinations he received in service.  In reaching his/her conclusions, the examiner should specifically consider and address the Veteran's lay reports that his low back symptoms as reported in service continued after his separation from service and prior to his 2008 work-related injury.  See June 2015 Hearing Tr. at 6-7.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  If the examiner determines that the Veteran's osteochondroma or any other shoulder disorder is a disease that may be induced by ionizing radiation, then undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311 pertaining to claims based on exposure to ionizing radiation.

6.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


